In an action by a general contractor against defendant Zaret Realty Corp., the owner of certain premises, to recover an alleged balance due on three separately executed contracts for work, labor and materials, and to recover for certain extra work, in which said defendant asserted a counterclaim by reason of plaintiff’s delayed and defective performance, the said defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County, dated and entered March 29, 1961 upon the decision of the court after a non jury trial, as awarded *703plaintiff the sum of $13,682.75 against it, and as dismissed its counterclaim. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.